



Exhibit 10.1








Vail Resorts
Management Incentive Plan
Grades 33 & Above











--------------------------------------------------------------------------------





Objective
The purpose of the Management Incentive Plan (the “Plan”) is to reinforce
individual employee behaviors that contribute to the mission, values, growth and
profitability of Vail Resorts, Inc. and its wholly owned subsidiaries
(collectively, the “Company”) by:


Rewarding and recognizing performance in one or more of the following areas:
•
Financial - Financial results at the end of the fiscal year are compared to
EBITDA targets determined at the beginning of the fiscal year. EBITDA (Earnings
before Interest, Taxes and Depreciation and Amortization excluding stock based
compensation) results are consolidated into various divisions of the Company and
are defined in the funding section below.

•
Individual - Individual employee performance, including adherence to the
Company’s mission and values.



Effective Dates
The Plan is effective and will remain in effect until amended or terminated. The
Plan Year will run concurrently with the fiscal year under which the employee is
governed.


Eligibility
All full-time employees of the Company at grade levels 33 and above as
identified in the Company’s compensation grade structures are eligible to
participate in the Plan.


Target Percentages
The target bonus percentages for employees are determined by the Compensation
Committee in its sole discretion on a yearly basis by the end of the first
quarter of each fiscal year and while the attainment of Resort, Mountain, Retail
and Lodging EBITDA performance targets are substantially uncertain.


Target Incentives
Each employee’s target bonus incentive is calculated based on the target bonus
percentage of his or her annual salary as of the last day of the measurement
period the employee was classified in a Grade 33 position, except where
proration is needed as defined in the proration of target incentives section.





--------------------------------------------------------------------------------





Funding
The funding at the end of the fiscal year is based on the final EBITDA results
or Division Goal Attainment of the Company’s business divisions and the eligible
employee’s incentive target amounts as determined by the Compensation Committee
and as defined in Exhibits A and B .


Division Definitions
EBITDA Results for each of the Company’s business divisions are defined as
follows:
•
Resort EBITDA results include the EBITDA results for all Mountain resorts,
Lodging divisions and Retail divisions combined.

•
Retail EBITDA results include all EBITDA results of the Retail division
combined.

The funding is based on the EBITDA results of the division where the employee
works, the scope of his or her responsibilities and where his or her salary
expense is charged.


For Corporate, Lodging, Mountain and VRDC executives, the Plan is 100% funded
based on Resort EBITDA.


For Retail executives, the Plan is 75% funded based on Retail EBITDA and 25%
funded based on Resort EBITDA.


The maximum amount that may be earned as an award under the Plan for any Plan
year by any one eligible employee shall be $4,000,000.


Funding Variable
At each fiscal year-end, the funding will be based on the percentage of EBITDA
target achieved. The schedule attached hereto as Exhibit A is used to determine
the percent of the target incentive funded by Resort, Mountain, Retail and
Lodging EBITDA performance. The Compensation Committee will establish the
Resort, Mountain, Retail and Lodging EBITDA performance targets and
corresponding funding levels and may amend Exhibit A by the end of the first
quarter of each fiscal year and while the attainment of such goals is
substantially uncertain. EBITDA results are rounded to the nearest whole
percentage using simple rounding.





--------------------------------------------------------------------------------





Individual Performance Rating Variable
For all employees excluding the Chief Executive Officer, the target incentive
will be influenced based on individual performance. The Chief Executive
Officer’s total bonus will be equal to, and based solely on, the funded target
incentive amount.


Individual performance for all employees participating in the Plan will be
determined through the applicable fiscal year performance review process, which
will be determined by the Chief Executive Officer. With the exception of
promoted employees, the final performance score will determine the incentive
payment with higher performing employees receiving larger rewards than their
lower performing peers. For those employees promoted into a higher level
position, any applicable incentive payments will be calculated by applying the
Meets Expectations performance variable to the incentive target for the new
position.


Example 1 Payout:
•
Grade 33 Corporate employee

•
$200,000 annual salary

•
Target incentive % = 42.5%

•
Target incentive $= $200,000 x 42.5% = $85,000



•
Resort EBITDA results are at 101% of target

•
Resort EBITDA funding = 107.5%



With Resort EBITDA funding 100%, funded incentive = 107.5% x $85,000 = $91,375.


•
Individual performance rating of “Achieves Expectations”

•
“Achieves Expectations” = 100% of funded incentive

•
$91,375 x 100% = $91,375 payout



Example 2 Payout:
•
Grade 33 Retail employee

•
$225,000 annual salary

•
Target incentive % = 42.5%

•
Target incentive $ = $225,000 x 42.5% = $95,625



•
Resort EBITDA results are at 101% of target






--------------------------------------------------------------------------------





•
Resort EBITDA funding = 107.5%



•
Retail EBITDA results are at 102% of target

•
Retail EBITDA funding = 115%



Resort EBITDA funding = 25%
Resort Funded incentive = (107.5% x 25%) x 95,625 = $25,699
Retail EBITDA funding = 75%
Resort Funded incentive = (115% x 75%) x 95,625 = $82,477
Total Incentive = $25,699 + $82,477 = $108,176


•
Individual performance rating of “Achieves Expectations”

•
“Exceeds Expectations” = 115% of funded incentive



•
$108,176 x 115% = $124,402 payout



Individual performance can multiply the incentive payout by 0% to 130% of the
target amount as displayed in Exhibit B.


Proration for New Hires
An employee hired into a position eligible for this Plan will receive a prorated
incentive for the Plan Year based on the hire date and following schedule.
Anyone hired after April 30 will not be eligible to receive an award in that
fiscal year, except at the sole discretion of the Compensation Committee.


Month of Hire
Prorate %
August, September, October
100%
November, December, January
67%
February, March, April
33%
May, June, July
0%



Proration for Internal Promotions
The proration calculation for employees who have been promoted into a plan
eligible position will be based on number of days in each role and performance
rating earned in each position. For the purposes of this plan, a promotion is
defined as position change resulting in an increase in grade assignment and
individual bonus target percentage.





--------------------------------------------------------------------------------





Example of Prorated Bonus due to Promotion
Role
Base Salary
Target %
Target $
Funding %
Performance
Rating
# of Days
In Role
Prorated
Payout
SVP
$250,000
42.5%
$106,250
100%
100%
92
$26,781
VP
$225,000
35.0%
$78,750
100%
100%
273
$58,901
Final Amount
$85,682



Pro-Ration for Leave of Absence
Individual incentive determinations for employees who have a paid or unpaid
leave of absence (this does not include vacation) in excess of one month during
the Plan Year will be prorated to reflect the time on leave.


Plan Payouts
Individual incentive determinations calculated in accordance with the terms of
this Plan will be paid in cash or pursuant to equity awards granted under the
Company’s equity compensation plan, or a combination thereof, at the discretion
of the Compensation Committee, minus applicable deductions and withholding as
required by law, by the close of the first quarter following the previous fiscal
year end. Payouts will be rounded to the nearest whole dollar amount.


Termination of Employment
Incentive payments under the Plan do not vest until the date Plan payments are
made. To be eligible to receive a payment, a participant must be employed by the
Company on the date Plan payments are made. Employees whose employment ends
prior to the payment date under the Plan for any fiscal year will not be
eligible, subject to the discretion of the Compensation Committee. However, if
an otherwise eligible employee is not employed as of the date of the payout
under the Plan due to death or long-term disability under the Company long-term
disability plan, such employee, if he or she would have otherwise received a
payout under the Plan but for his or her death or disability, shall be entitled
to receive a pro-rated payment for the portion of the fiscal year the employee
was actively employed.


If an employee terminates employment and is subsequently rehired, eligibility
under this Plan restarts with the employee’s rehire date.


Material Restatement of Financial Results
In the event that the Board determines there has been a material restatement of
publicly issued financial results from those previously issued to the public ,
the Board will review all incentive payments made to





--------------------------------------------------------------------------------





executive officers on the basis of having met or exceeded specific performance
targets and, if such payments would have been lower had they been calculated
based on such restated results, the Board will, to the extent permitted by
governing law, seek to recoup for the benefit of our company such payments made
in excess of the amount that would have been paid based on the restated results.
This will apply to all incentive payments made during the three-year period
prior to the restatement, beginning with payments earned for the 2012 fiscal
year. For purposes of this policy, the term “executive officers” has the meaning
given in Rule 3b-7 under the Securities Exchange Act of 1934, as amended, and
the term “incentive payments” means bonuses and awards under the Plan.


Plan Administration, Modification and Discontinuance
This Plan is administered by the Compensation Committee. The Compensation
Committee has authority to interpret the Plan and to make, amend, or nullify any
rules and procedures deemed necessary for proper Plan administration, including,
but not limited to, performance targets, results and extraordinary events. The
EBITDA performance targets and corresponding funding levels shall be adjusted
for acquisitions, divestitures, or board imposed unbudgeted expenses in the
discretion of the Compensation Committee.


Notwithstanding the foregoing, no Plan payouts will be made until and unless the
Compensation Committee has certified that the performance goals and all other
material terms have been satisfied. The Compensation Committee has the sole
discretion to modify the application of this Plan.


Continued Employment
The Plan is not intended to and does not give any employee the right to
continued employment with the Company. The Plan does not create a contract of
employment with any employee and does not alter the at-will nature of employee’s
employment with the Company.







--------------------------------------------------------------------------------





Exhibit A - EBITDA Funding Matrix


Percent of the EBITDA Target Obtained for the Division
Percent of Incentive Target Funded- Grade 33+
<80%
0.0%
80%
15.00%
81%
16.00%
82%
17.00%
83%
18.00%
84%
19.00%
85%
20.00%
86%
21.00%
87%
22.00%
88%
23.00%
89%
24.00%
90%
25.00%
91%
30.00%
92%
35.00%
93%
40.00%
94%
45.00%
95%
50.00%
96%
60.00%
97%
70.00%
98%
80.00%
99%
90.00%
100%
100.00%
101%
107.50%
102%
115.00%
103%
122.50%
104%
130.00%
105%
137.50%
106%
145.00%
107%
152.50%
108%
160.00%
109%
167.50%
110%
175.00%
111%
177.50%
112%
180.00%
113%
182.50%
114%
185.00%
115%
187.50%
116%
190.00%
117%
192.50%
118%
195.00%
119%
197.50%
>=120%
200.00%






--------------------------------------------------------------------------------





Exhibit B - Performance Rating Variable


The following table illustrates how an individual’s performance rating affects
the overall Management Incentive Plan Payout.


Performance Rating Chart
Performance Rating
% Incentive Influenced
Greatly Exceeds Expectations
130%
Exceeds Expectations
115%
Achieves Expectations
100%
Meets Most Expectations
70%
Meets Some Expectations
0%












